 DECISIONS OF NAFIONAL LABOR RELATIONS BOARDAmerican Sink Top & Cabinet Co., Inc. and Millmen-Cabinet Makers Industrial Carpenters Union LocalNo. 550, United Brotherhood of Carpenters andJoiners of America, AFL-CIO. Cases 32-CA-977,32-CA-1163, and 32-RM-33May 21, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn January 10, 1979, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent and the Charg-ing Party filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.We adopt the Administrative Law Judge's findingsthat Respondent violated the Act by encouraging andinducing its employees to prepare and sign a decerti-fication petition, by unlawfully interrogating an em-ployee, and by unilaterally disavowing the post-con-tract operation of the grievance procedure. We aremodifying his recommended Order, however, requir-ing processing of the Union's grievance over the ter-mination of Richard Davis under the grievance andarbitration procedure of the expired contract, includ-ing arbitration if appropriate.The Administrative Law Judge relied on The Hil-ton-Davis Chemical Company, 185 NLRB 241 (1970),to support his ruling that Respondent does not haveto submit to the arbitration procedure of the expiredcontract. Hilton-Davis held that parties are not re-quired to submit grievances to arbitration during thepost-contract hiatus in the event that the grievanceprocess does not settle the dispute before that stage.The rationale in Hilton-Davis [at 242] was that "arbi-tration is, at bottom, a consensual surrender of theeconomic power which the parties are otherwise freeto utilize." Inasmuch as the agreement to arbitrate isa matter of mutual consent, the Board reasoned, thelapse of that agreement due to contract expiration is abar to the agreement's enforcement.In Nolde Brothers, Inc. v. Local No. 358, Bakery &Confectionery Workers Union, AFL-CIO, 430 U.S.243 (1977), however, the Supreme Court held that,where the parties to a collective-bargaining agree-ment have agreed to subject certain matters to agrievance and arbitration process, "the parties' obli-gations under their arbitration clause survive[s] con-tract termination when the dispute [is] over an obliga-tion arguably created by the expired agreement." Id.at 252. That obligation is not terminated merely bythe parties' failure to expressly cover this situation.As the Court stated generally in Nolde, in the "ab-sence of some contrary indication, there are strongreasons to conclude that the parties did not intendtheir arbitration duties to terminate automaticallywith the contract." Id. at 253.The contract herein expired on May 1, 1978. OnJuly 24, 1978, Respondent discharged Richard Davis.On July 27, 1978, the Union, by letter, demanded thatRespondent commence a grievance hearing in thematter of Davis whose discharge it claimed violatedthe contract. Respondent refused the Union's request,stating that "inasmuch as we do not have a validunion contract, we do not utilize the grievance proce-dure in any termination." The expired contract pro-vided for a grievance committee and, in the event ofdeadlock at the committee level, referral to arbitra-tion. The Administrative Law Judge found an 8(a)(5)violation, but did not order arbitration.The grievance's basis is "arguably"-at least-thecontract, and there is no reason to conclude that theparties had intended the arbitration provisions to endwith the contract's term. In light of Nolde, we shallorder the arbitration of the discharge of Richard Da-vis if appropriate.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,American Sink Top & Cabinet Co., Inc.. Hayward,California, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as modified below:1. Substitute the following for paragraph 2(a):"(a) Upon request, bargain collectively with Local550 as the exclusive bargaining representative of allemployees in the appropriate unit described aboveconcerning rates of pay, hours of work, and otherterms and conditions of employment, including thetermination of Richard Davis under the prevailinggrievance and arbitration procedure; and embodyany understanding reached in a signed document."2. Substitute the attached notice for that of theAdministrative Law Judge.242 NLRB No. 53408 AMERICAN SINK TOP & CABINET CO.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, as amended, and has ordered usto post this notice. We intend to abide by the follow-ing:The National Labor Relations Act gives all em-ployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity ex-cept to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees becomeunion members.WE WILL NOT change prevailing terms andconditions of employment without first givingMillmen-Cabinetmakers Industrial CarpentersUnion Local 550, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, achance to bargain over such changes, and WEWILL NOT otherwise refuse to bargain collectivelywith Local 550 as the exclusive bargaining repre-sentative of our employees in this appropriateunit:All production and maintenance employeeemployed at our Hayward, California, facility;excluding all other employees, office clerical,guards, watchmen, executives and supervisorsas defined in the Act.WE WILL NOT encourage and induce our em-ployees to prepare and sign petition expressingtheir desire no longer to be represented by Local550 or any other labor organization, nor will weotherwise unlawfully solicit our employees toabandon their support of any labor organization.WE WILL NOT interrogate employees whetheranyone from a labor organization has been "har-assing" them.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them under Section7 of the Act.WE WILL, upon request, bargain collectivelywith Local 550 as the exclusive bargaining repre-sentative of all employees in the appropriate unitdescribed above concerning rates of pay, hoursof work, and other terms and conditions of em-ployment, including the termination of RichardDavis under the prevailing grievance and arbi-tration procedure; and embody any understand-ing reached in a signed document.AMERICAN SINK TOP & CABINET Co., INC.DECISIONI. STATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This con-solidated matter was heard before me in Oakland, Califor-nia, on November 2, 1978.The charge in Case 32-CA-977 was filed on June 1, 1978,and that in Case 32-CA-1163 on August 18, both by Mill-men-Cabinetmakers Industrial Carpenters Union Local550, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (Union). An amended consolidatedcomplaint, covering both cases and superseding an earliercomplaint that had issued in Case 32-CA-977, issued onSeptember 25. It alleges certain violations by AmericanSink Top & Cabinet Co., Inc., (Respondent)' of Section8(a)(1) and (5) of the National Labor Relations Act (Act).An election in Case 32-RM-33 was held on May26, 1978, among Respondent's employees in this unit:All production and maintenance employees employedby Respondent at its Hayward, California, facility; ex-cluding all other employees, office clerical, guards,watchmen, executives and supervisors as defined in theAct.[2]The election derived from a petition filed by Respondent onFebruary 10, 1978, and a Stipulation for Certification UponConsent Election approved by the Regional Director forRegion 32 on March 31. The election tally was three votesfor and three against the Union.The Union filed objections to the conduct of the electionon May 31, 1978. By an order dated August 8, the Boardadopted the report of the Acting Regional Director recom-mending that all but one of the objections be overruled andthat the other be heard before an administrative law judgein consolidation with the hearing in Case 32-CA-977 be-cause of the similarity of issues. The Regional Director ac-cordingly issued an order on August 17 consolidating Case32-CA-977 and Case 32-RM-33 for purposes of hearing;and, coincident with the issuance of the amended consoli-dated complaint on September 25, issued a further orderconsolidating those two matters with Case 32-Ca- 1163.' Respondent's name as thus set forth is in accordance with the GeneralCounsel's unopposed motion to amend, made and granted during the hear-ing.2 The complaint alleges, the answer admits, and it is concluded that this isan appropriate unit for the purposes of the Act.409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPost-trial briefs were filed for the General Counsel, Respon-dent, and the Union.II. JURISI)I('IIONRespondent is a California corporation engaged in themanufacture of sink tops and cabinets at a plant in Hay-ward. It annually purchases materials of a value exceeding$50,000 directly from outside California, and concededly isan employer engaged in and affecting commerce withinSection 2(2), (6), and (7) of the Act.III. LABOR ORGANIZATIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.IV. ISSUESThe complaint alleges in substance that, on February 3,1978, Respondent encouraged and induced its employees tosign a petition seeking the Union's decertification as theirbargaining representative, thereby violating Section 8(a)(1);and that one of its agents interrogated an employee aboutthe Union on April 11, 1978, further violating Section8(a)(1). The complaint also alleges that, in July 1978, Re-spondent unilaterally eliminated the grievance procedureestablished by a recently expired bargaining contract be-tween it and the Union, thereby violating Section 8(a)(5)and (1).The answer denies any wrongdoing.The objections matter raises the questions whether theelection should be set aside and, if so, whether the electionshould be rerun or the election petition instead dismissed.V. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent and the Union were party to a bargainingcontract covering the employees in the above unit and ef-fective from May 1, 1976, to May 1, 1978.On the morning of February 2, 1978, Respondent's pres-ident and general manager, Alfred DePoe, and a labor rela-tions consultant retained by Respondent, Kenneth White,met with the six unit employees. White, after being intro-duced by DePoe, did most of the talking. First announcingthat it was a "voluntary meeting," and that the employeeswere free to return to their jobs if they wished,' Whitestated in substance:It is my understanding that you gentlemen are mostdissatisfied with the Union, and would like to knowwhat could be done, if anything, to become free of therequirement to be union members, pay dues, and beburdened with the jurisdiction of a contract. Yourcompany is also most unhappy with the Union, andbelieve[s] we would all be better off as a nonunion em-ployer.'No one did.White explained that the matter could be brought to avote if 30 percent of the employees were to file a signedpetition with the NLRB expressing their wish to escapeunion representation. White said that the employees couldfile such a petition themselves, or they could give it to himand he would file--"it's strictly up to you to do what youwant." He then gave the telephone numbers of the SanFrancisco and Oakland regional offices of the NLRB, andinvited the employees to call to verify the information hehad given them.During the meeting, White asserted variously that theUnion had been found to have illegally picketed Respon-dent in 1975, and that Respondent had "suffered badly" asa result;4that the Union had won only 2 of over 100 arbi-tration proceedings it had brought against Respondent, andthat this had cost a "substantial amount of money," someof which had come from the employees' union dues; thatthe Union "had abused" two of the employees during anarbitration the preceding day, and that this meeting hadbeen called because those employees "were unhappy withthe Union";' and that the standard union contract con-tained many provisions that were inapplicable to Respon-dent's operation.DePoe and White eventually left the meeting to permitthe employees to discuss the matter among themselves. Awhile later, they were told that the employees needed moretime to reach a decision. White suggested that they talk itover with their families and otherwise consider the matterwith care, and the meeting ended.DePoe and White met again with the six employees thefollowing morning, February 3. White answered assortedquestions about NLRB election procedure, and proposedcaption language for a petition to be signed by the employ-ees. His testimony:I said it should be in your own handwriting, it shouldbe dated, you should sign your full name and use anykind of verbiage you want, to accomplish what you areafter, if this is your desire. You can be very formalabout it-say, we the undersigned no longer desire rep-resentation by Local 550, et cetera, et cetera. Or youcan simply say we don't want the Union anymore, weno longer want the Union. Words to this effect wouldbe sufficient.4 In Millmen-Cabinet Makers, Industrial Carpenters Union Local 550, etc.(Diamond Industries), 227 NLRB 196 (1976), the Union was found to haveunlawfully picketed Respondent in 1975 in furtherance of a dispute with afirm doing a great deal of business with Respondent.After an arbitration hearing in October 1977, two of the employees, Del-bert Kisner and Roy Vargas, expressed to DePoe their displeasure with theUnion, Vargas asking: "How the hell do we get out of the Union?" After agrievance hearing on February , 1978, Vargas again indicated to DePoethat he wished there were a way out of the Union. DePoe's testimony thatKisner also complained about the Union after the February I hearing isdiscredited, Kisner having credibly testified that he expressed such a senti-ment to DePoe only once-after the October arbitration matter. Also dis-credited is Vargas' testimony that the first meeting began "when we ap-proaching-all of us as a group-approached Fred DePoe and requested,how do we go about trying to get out of going, you know, nonunion [sicl."Vargas was generally a disorganized and unimpressive witness, and, al-though called by the General Counsel, plainly was sympathetic to Respon-dent. Beyond that, there was no corroboration from any source that theemployees went to DePoe as a group to seek the Union's ouster.410 AMERICAN SINK TOP & CABINET CO.To someone's question what Respondent was "going todo" for the employees if they voted the Union out, Whiteresponded that, while the law forbids promises in the cir-cumstances, he "just happened" to have a contract "thathad been negotiated with the employees. directly. after aunion had been decertified" at a firm he represents in south-ern California. He added that "we could probably worksomething out like that." White said he would prepare asimilar document for Respondent's situation, and DePoestated that it would be available for employee examinationbefore the May I expiration of the union contract.? Thesample document was then passed around, White com-menting that it was far less cumbersome and more relevantthan the standard union contract.One of the employees voiced apprehension about the lowwages set forth in this document, prompting White to em-phasize that it was merely illustrative "of what could beaccomplished," and DePoe to declare that Respondent"would be foolish ... not to keep up with the industry" asconcerns wage levels. White cautioned at this point thatDePoe was "fringing on making a promise," repeating thatno promises could be made at that time. Even so, when oneof the employees asked about the effect of decertification onhealth-and-welfare coverage, DePoe replied that he "as-sumed" that the existing coverage for nonunit personnelcould be extended to the unit employees, and would talk toRespondent's insurance agent about that; and, in answer toa question about the effect of decertification on pensioncoverage, DePoe said that, although Respondent did nothave a pension plan for its nonunit people, it did have anIRS-approved profit-sharing plan, the implication beingthat this, too, could be extended to the unit employees.'DePoe and White at length left the meeting, whereuponall six employees signed a petition dated February 3 andbearing this caption: "We no longer wish to be representedby the Millmen Union Local 550." The petition was de-livered to DePoe and White, either in DePoe's office orupon their return to the meeting. Whichever, the meetingended at that point.8As previously stated, Respondent filed the petition forelection in Case 32-RM-33, I week later (on February 10),submitting the employee petition in support of it.96 Richard Hillmann is credited that White said he would prepare a similardocument, and that DePoe said it would be available before May 1. DePoetestified that he was asked if Respondent could put "something in writing,"and replied that it could not-that the employees would "just have to trustthat we will be fair at the time that we ... have a chance to write our owncontract." Hillmann's testimony in this regard carned conviction and plausi-bility, especially dovetailed with the April I I conversation between him andDePoe, developed later.' DePoe and White are credited that DePoe spoke in terms of a profit-sharing plan, DePoe credibly testifying that Respondent had no pension planfor its nonunit personnel. Roy Vargas, who testified that the reference was toa pension plan, seemed susceptible to confusion and is discredited.IThat the February 3 meeting followed the sequence just described isinferable from White's testimony that the discussion of wages and health-and-welfare and pension coverages "could have been" before he and DePoeleft the meeting, and that the meeting ended "immediately" after the em-ployees turned over the paper they had signed.9 In its brief, Respondent cites two other "objective grounds" for filing thepetition-the displeasure with the Union expressed by Delbert Kisner andRoy Vargas, mentioned above in fn. 5, and the employees' continued work-ing despite the Union's 1975 picketing, mentioned above in fn. 4. The recordbeing silent on the latter point, Respondent asks that judicial notice be takenOn April 11. 1978, DePoe asked one of the employees,Richard Hillmann. if anyone from the Union had been"harassing" him. The apparent reference was to Otis How-ard, an assistant business representative for the Union, whowas picketing the premises at the time. Hillmann repliedthat Howard "has been talking to me." then asked if, beforethe election, the employees would be able to see a contractof the sort mentioned by White and DePoe during the Feb-ruary 3 meeting. DePoe answered that "the law says I can'tdo anything until after the election"; that the employeeswould "just have to trust that we will be fair at the time thatwe ... have a chance to write our own contract."'0On July 24, 1978, Respondent informed one of its em-ployees, Richard Davis, that he was being terminated. Da-vis had suffered an injury several months before, and hadnot been on the active payroll since. The Union respondedby sending a letter to Respondent, dated July 27. demand-ing that it "convene a grievance committee hearing into thisdischarge." The demand was refused, White explaining in aletter to the NLRB: "Inasmuch as we do not have a validunion contract, we do not utilize the grievance procedure inany termination." The old union contract contained agrievance-arbitration procedure providing for the conven-ing of a grievance committee-consisting of two representa-tives from the Union and two from management within 5days of a demand for same, and for referral to arbitration inthe event of a deadlock at the committee level.B. ConclusionsWhile it is permissible in some circumstances for an em-ployer to impart information to employees of procedures toescape union representation, it is concluded that Respon-dent's activities leading to the February 3 employee petitionwent beyond that and consequently violated Section 8(a)(1)as alleged.Thus, after announcing near the outset of the February 2meeting that Respondent was "most unhappy with theUnion" and believed that everyone would be "better off' ifit were out of the picture, White embarked upon a recitalintended to discredit the Union. Then, during the meetingof February 3, White not only suggested caption-languagefor an employee petition, but held out the prospect of acontract such as one "that had been negotiated with theemployees, directly, after a union had been decertified" at aplant in southern California. Also on February 3. and stillbefore the employee petition had been signed, DePoe spokeof extending the nonunit health-and-welfare and profit-sharing coverages to the unit employees, and gave assur-ances that wages would "keep up with the industry." shouldthe Union be ousted.It is plain, then, that far from being purely informational,the two meetings culminating in the employee petition hadof the decision concerning that picketing, cited above in fn. 4. That decisionestablishes that there indeed was no work stoppage in 1975 (227 NLRB at196), but further establishes that the Union informed the employees in ad-vance of the picketing that they were "to report to work as usual and per-form the required services" as though there were no picket line. 227 NLRBat 199.0' As mentioned above in fn. 6. DePoe testified that he made this remarkdunng the February 3 meeting, not on April I 1. The context of the April I Iconversation, coupled with the earlier credibility resolutions concerning Feb-ruar) 3, compels the conclusion that the remark was made on April I I.411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe impermissible purpose and effect of encouraging andinducing the employees to register their displeasure with theUnion in a way enabling Respondent to file for a decertifi-cation election. See, generally, Holly Manor Nursing Home,235 NLRB 426, 428-429 (1978); Quality Transport Inc., 211NLRB 198, 206 (1974); Allou Distributors, Inc., 201 NLRB47 (1973).The employees petition, being unlawfully generated, didnot constitute a valid ground for belief by Respondent thatthe Union had lost the majority inferable from the still-in-effect bargaining contract-"it would be wholly contrary tothe purposes of the Act ...to rely upon the fruits of anunfair labor practice to justify the dishonoring of the bar-gaining obligation." Montgomery Ward & Co., Incorporated,210 NLRB 717, 717 (1974). See also The National CashRegister Company, 201 NLRB 1034, 1035 (1973). It follows,there being no other independent circumstance giving riseto a doubt of majority sufficient to support the petition fora decertification election or a withdrawal of recognition,"that the election was a nullity and Respondent's bargainingobligation continued unabated. Cf., Vernon ManufacturingCompany and Spencer Industries, 214 NLRB 285 (1974);Cantor Bros., Inc., 203 NLRB 774, fn. 4 (1973).It is concluded, therefore, that Respondent was under aduty to adhere to the prevailing terms and conditions ofemployment even after the May 1 expiration of the bar-gaining contract, and that it consequently violated Section8(aX5) and () as alleged when it declined the Union's Julyrequest that the Davis termination be treated under the pre-vailing grievance procedure, and in so doing unilaterallydisavowed the continuing operation of the grievance proce-dure, "inasmuch as we do not have a valid union contract."Hilton-Davis Chemical Company, Division of Sterling Drug,Inc., 185 NLRB 241 (1970).It is concluded, finally, that DePoe violated Section8(a)(1) as alleged by asking Hillmann on April I 11 if anyonefrom the Union had been "harassing" him. Interrogation ofthis sort is normally proscribed, especially as here duringthe pendency of an election, and there has been no recordshowing of circumstances removing DePoe's conduct fromthe general rule.CONCLUSIONS OF LAW1. By encouraging and inducing its employees to prepareand sign an antiunion petition, as found herein, Respondentviolated Section 8(a)(X) of the Act.2. By unilaterally disavowing the continuing operationof the prevailing grievance procedure, as found herein, Re-spondent violated Section 8(aX5) and (1) of the Act.3. By asking an employee if anyone from the Union hadbeen "harassing" him, as found herein, Respondent vio-lated Section 8(aXI) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:1 It is concluded in this regard that the other objective grounds cited byRespondent in support of the election petition, mentioned above in fn. 9, arenot adequate for these purposes.ORDER'2The Respondent, American Sink Top & Cabinet Co.,Inc., Hayward, California, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Changing prevailing terms and conditions of employ-ment without first giving Millmen-Cabinetmakers Indus-trial Carpenters Union Local 550, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, a chance tobargain over such changes, or otherwise refusing to bargaincollectively with Local 550 as the exclusive bargaining rep-resentative of its employees in this appropriate unit:All production and maintenance employees employedby Respondent at its Hayward, California facility; ex-cluding all other employees, office clerical, guards,watchmen, executives and supervisors as defined in theAct.(b) Encouraging and inducing its employees to prepareand sign petitions expressing their desire no longer to berepresented by Local 550 or any other labor organization,or otherwise unlawfully soliciting its employees to abandontheir support of any labor organization.(c) Interrogating employees whether anyone from a la-bor organization has been "harassing" them.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem under Section 7 of the Act.2. Take this affirmative action:(a) Upon request, bargain collectively with Local 550 asthe exclusive bargaining representative of all employees inthe appropriate unit described above concerning rates ofpay, hours of work, and other terms and conditions of em-ployment, including the termination of Richard Davis un-der the prevailing grievance procedure;'3and embody anyunderstanding reached in a signed document.(b) Post at its facility in Hayward, California, the at-tached notice marked "Appendix."'' Copies of the notice,on forms provided by the Regional Director for Region 32,after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately upon2 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes." This does not mean, however, that Respondent must submit to the arbi-tration procedure of the expired contract should the grievance concerningDavis not be resolved at an earlier step. Hilton-Davis Chemical Conmpany,supra at 185 NLRB 242-243. See also Nolde Brothers, Inc. v. Bakery Work-ers, 430 U.S. 243, 257 (1977) (Stewart dissent). The Union's argument isrejected that the remedy herein should call for Davis' reinstatement withbackpay pending compliance by Respondent with the grievance procedureas concerns his termination. There is no reason to believe, nor has there beenany showing, that Respondent's misconduct herein will work to its benefit atsuch time as the grievance is entertained.1" In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."412 AMERICAN SINK TOP & CABINET CO.receipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that the no-tices are not altered, defaced, or covered by any other mate-rial.(c) Notify the Regional Director for Region 32. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the election in Case32-RM-33 be set aside, and that the petition therein bedismissed.413